Citation Nr: 1213451	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent for a stable tectal glioma with ventriculoperitoneal (VP) shunt placement and memory loss (excluding a period of a 100 percent temporary total rating (TTR) from August 20, 2007, through January 31, 2008).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served in the United States Coast Guard from October 2003 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a stable tectal glioma with VP shunt placement and memory loss (a brain tumor) and assigned an initial 60 percent rating, effective August 4, 2005.

A June 2009 rating decision awarded a 100 percent TTR for the Veteran's brain tumor from August 20, 2007, through January 31, 2009, and continued the 60 percent disability rating effective February 1, 2008.

In June 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The development has been completed, and the case is before the Board for final review. 


FINDINGS OF FACT

1.  A stable tectal glioma with VP shunt placement and memory loss is not manifested by chronic, active febrile disease.

2.  Additional residuals of the stable tectal glioma with VP shunt placement, including cognitive disorder NOS and mood disorder NOS, migraine headaches, and tinnitus, have been separately service-connected.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for a stable tectal glioma with VP shunt placement and memory loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8000-8003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service private and VA treatment records, VA examination reports, and lay statements.

Moreover, the RO and AMC substantially complied with the prior remand directives.  The AMC asked the Veteran to sign an authorization to release information to obtain private treatment records from Albany Memorial Hospital dated since March 2008.  Additionally, the Veteran was afforded VA general medical, eye, and mental disorders examinations by appropriate examiners to determine the symptoms resulting from his tectal glioma disability and the severity of such symptoms.  Accordingly, the Board finds that the prior remand order has been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In this case, the Veteran was assigned an initial 60 percent rating for a stable tectal glioma with VP shunt placement and memory loss pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8000-8003.  A June 2006 rating decision detailed that he currently has migraine headaches and memory loss as a result of his brain surgery. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99."  This hyphenated diagnostic code may be read to indicate that chronic epidemic encephalitis under Diagnostic Code 8000 is the service-connected disorder, and it is rated as if the residual condition is new growth of "benign, minimum" under Diagnostic Code 8003.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 8000, epidemic and chronic encephalitis is rated at the 10 percent rate for minimum residuals and at the 100 percent for an active febrile disease.  In cases of benign new growths of the brain, a 10 percent minimum evaluation is assigned for residuals, with a 60 percent evaluation assigned for a benign tumor.  38 C.F.R. § 4.124a, Diagnostic Codes 8000, 8003.  

38 C.F.R. § 4.124a  instructs that aside from the exceptions noted, disability from organic diseases of the central nervous system and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  

The regulation also requires that for the minimum ratings for residuals under diagnostic codes 8000 through 8025, there must be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  38 C.F.R. § 4.124a, Note [after Diagnostic Code 8025].

The Board also notes that the Veteran has been separately service connected for cognitive disorder NOS (not otherwise specified) and mood disorder NOS (rated as 70 percent disabling), effective August 9, 2010; migraine headaches (rated as 50 percent disabling), effective August 4, 2005; and tinnitus (rated as 10 percent disabling), effective August 9, 2010.  Each of these disabilities has been associated with his stable tectal glioma.  He was also awarded a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective August 4, 2005.

In summary, as the Veteran is already receiving the maximum 60 percent rating available under Diagnostic Code 8003 and is separately service-connected for residuals of his brain tumor (cognitive and mood disorders, migraine headaches, and tinnitus), the evidence must show that he has chronic, active febrile disease to warrant the next higher rating under Diagnostic Code 8000 for his tectal glioma.  The Board has also carefully reviewed the entire claims file and considered whether any additional residuals of his tectal glioma, other than those already service connected, are shown by the record. 

In a January 2006 VA ophthalmology consultation note, the Veteran stated that since his VP shunt placement in December 2004, his optic nerve changes and blurry vision changes related to the tectal glioma had resolved.  He denied current ocular complaints.  There was no evidence of ocular pathology at that time.

A January 2006 VA eye examination report detailed findings similar to those noted above.  The Veteran again described a history of blurry vision associated with his brain tumor that resolved after brain surgery.  The diagnosis was history of papilledema, resolved.  The examiner opined that the previous blurred vision was a result of the brain tumor and that the blurred vision secondary to hydrocephalus and glioma was resolved by VP shunt and was in remission.

A VA brain and spinal cord examination report dated in January 2006 detailed that the Veteran had a benign glio tumor during service and underwent a ventriculoscopy.  He continued to have hydrocephalus, and in a second surgery a VP shunt was placed from his skull to his bladder.  He denied other disease or injury associated with the tectal glioma since separation from service.  He identified current medications consisting of sodium chloride solution nasal spray, loratadine, and diclofenac.  The Veteran did not report and examination findings did not reflect signs or treatment for febrile disease.  

A VA joints examination dated in January 2006 noted that the Veteran had a normal gait.

During a January 2007 VA brain and spinal cord examination, the Veteran described current treatment as loratadine and diclofenac.  He also reported taking Aleve for migraine headaches.  He did not report and examination findings did not reflect signs or treatment for febrile disease.  The examiner remarked that the Veteran's VP shunt went from the ventricle into the peritoneum, and not into the urinary bladder.

On VA mental disorders examination in January 2007, the Veteran reported current poor concentration and unreliable memory.  On mental status examination, he was fully oriented and cooperative, expressed himself adequately in conversation, and there was no evidence of delusions.  He denied auditory and visual hallucinations, paranoid ideation, panic attacks, and compulsions.  The examiner identified some memory impairment and explained that neuropsychological evaluation was warranted to assess memory and other possible impairments.  The diagnosis included cognitive disorder NOS and mood disorder NOS. 

Reported findings from a February 2007 VA neuropsychological consultation included ambulation that was completely independent and gait that appeared normal; variability in attention, concentration, and mental tracking (working memory) with performance levels ranging from low average to high average; verbal fluency in the borderline range; other findings regarding learning and memory; and evidence of an at least mild degree of anxiety/depression.  The diagnosis was adjustment disorder with mixed emotional features and very mild cognitive disorder NOS.

In VA treatment records dated from October 2006 to December 2007, the Veteran's temperature was recorded between 97.5 to 98.6, and he consistently denied fevers.

On August 20, 2007 the Veteran underwent a revision of his VP shunt at a private hospital.  He also had wound debridements in October and December 2007 at the same hospital.  As noted, his disability was temporarily rated as 100 percent disabling from August 20, 2007, through January 31, 2008.

A VA discharge summary dated in January 2008 shows that the Veteran had been admitted for 12 days after he presented to the emergency room complaining of drainage from the shunt site behind his right ear.  He described being on and off antibiotics for several months, including Keflex, cipro, and Levaquin.  During the hospitalization the primary team, in communication with the infectious disease and neurosurgery departments, started the Veteran on empiric antibiotic treatment (Oxacilline) to sterilize the shunt for nine days.  Subsequently, he was given intravenous cefazolin every eight hours with weekly follow up with infectious disease and neurosurgery until his neurosurgeon determined that the Veteran could undergo shunt removal and replacement.  The Veteran was noted to be afebrile during his hospitalization.

During a VA general medical examination performed in January 2008, the day after the Veteran presented to the emergency room, he reported that he had at least ten visits to the neurosurgeon and infectious disease clinic in the last six months, and he relayed that he will be given intravenous antibiotics after cultures are obtained.  He denied a history of fever.  He reported that his memory and headaches with associated visual blurring were worse.  He denied neurologic symptoms other than memory loss and headaches.  On examination his gait was slow, not broad based, and became unsteady if he is made to walk tandemly or if he closes his eyes; eyes were normal; range of motion of the knees, shoulders, elbows, wrists, and ankles was within normal limits without pain; and neurological findings were normal, including speech and motor function, with the exception of abnormal memory.

Follow-up VA neurosurgery and infectious disease notes dated in February 2008 reflect that the Veteran continued his intravenous antibiotic treatment, and he was afebrile except on two occasions.  In early February his temperature was recorded as 99.5; however, he indicated that he had just smoked a cigarette before entering the clinic.  Later in February his temperature was 99.3.

A February 2008 VA mental disorders examination again detailed the Veteran's subjective complaints and objective findings related to cognitive and mood disorders associated with his tectal glioma.  On examination there were no speech disturbances, and he denied visual and auditory hallucinations, paranoia, brooding and compulsions, and panic or anxiety attacks.  The examiner attributed the Veteran's problems with cognitive tasks and mood lability to his brain tumor.

Subsequent VA treatment records dated from April 2008 to March 2009 show that in March 2008 the Veteran's shunt was changed to his left side, and he refilled his cefazolin for the last time the same month.  The records also reflect that he was consistently afebrile during this time period.  In a March 2009 VA neurosurgery clinic note, the physician noted that extraocular movements were intact, cranial nerves were unremarkable, and that the Veteran looked perfectly normal.  He had good strength and sensation, his voice and speech were normal, and he was bright and alert.  The physician added that when this Veteran had shunt failure, he was terribly debilitated, but he looked excellent at present.

In accordance with the Board's June 2010 remand instructions, in a July 2010 letter the AMC asked the Veteran to complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for treatment records from Albany Memorial Hospital starting in 2008.  The Veteran did not respond to the request.

During an August 2010 VA general medical examination, the Veteran reported that treatment medications included ciprofloxacin; however, his treatment regimen was completed.  He added that the last treatment was the March 2008 surgery of the VP shunt.  On examination, he had a slightly limping gait and neurologic and motor examination was normal with the exception of impaired short-term memory.  In a September 2011 addendum, the examiner opined that the Veteran's perception of his memory and concentration problems and his frustration about these limitations were a result of the brain tumor.  The examiner also opined that the symptoms associated with his mood disorder appeared to be due to his brain tumor, his self-perceived related limitations, and the resulting changes/limitations in his lifestyle.

In an August 2010 VA mental disorders examination, objective findings included clear, coherent speech; anxious mood; attention disturbance; unremarkable thought process and content; and moderately impaired remote and recent memory and mildly impaired immediate memory.  There was no evidence of delusions, and the Veteran denied obsessive/ritualistic behavior or hallucinations.

The Veteran was afforded an additional VA eye examination in August 2010.  Following a review of the claims file and physical examination, there were no ocular or visual problems noted from the history of glioma.  The examiner emphasized that the Veteran had no discernable ocular complications from his glioma and associated surgeries.

The Board has reviewed the evidence of record and finds that the Veteran's stable tectal glioma with VP shunt placement and memory loss is manifested objectively by afebrile presentation.  Stated differently, the Veteran's tectal glioma with VP shunt placement and memory loss has not been manifested by chronic, active febrile disease.  Rather, VA treatment records show he was taking antibiotics for infection of the shunt placement primarily during the period of the 100 percent TTR; however, the infection resolved, and he stopped using antibiotics.  Therefore, the next higher rating, 100 percent, is not warranted and the claim must be denied.

The Board has also considered other possible residuals of the Veteran's tectal glioma with shunt placement, but finds that a higher rating in consideration of these residuals is not warranted.  Again, the Veteran's headaches, tinnitus, and cognitive disorder and mood disorder, all of which are associated with his tectal glioma, are separately service-connected.  While the Veteran's memory loss has been listed as part of his stable tectal glioma with VP shunt placement, memory loss is also contemplated in the general rating formula for mental disorders.  Again, he is service connected at 70 percent for cognitive disorder NOS and mood disorder NOS associated with the stable tectal glioma pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9310-9435.  Similarly, although he has complained of blurred vision, objective findings on examination have not revealed an eye disorder.  In summary, additional impairments related to the stable tectal glioma with VP shunt placement that are not currently service-connected have not been identified.  Therefore, a rating in excess of 60 percent for a stable tectal glioma with VP shunt placement is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability (and for the residuals thereof), but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of an initial rating in excess of 60 percent for a tectal glioma (exclusive of the period of a TTR).  Therefore, entitlement to an increased rating for a tectal glioma is not warranted, and the claim must be denied.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial evaluation in excess of 60 percent for a stable tectal glioma with VP shunt placement and memory loss (excluding a period of a 100 percent TTR from August 20, 2007 to January 31, 2008) is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


